Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered July 14, 2005, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s arguments concerning the sufficiency of the evidence establishing the weight of the cocaine he possessed are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the verdict was based on legally sufficient evidence. We further find that it was not against the weight of the evidence. The chemist’s testimony supported the conclusion that the pure cocaine weighed more than 500 milligrams, the statutory threshold for fifth-degree possession.
Defendant’s claim that the People violated their disclosure obligations under Brady v Maryland (373 US 83 [1963]) is based on factual assertions outside the record, and is thus unreviewable on direct appeal.
Defendant’s remaining contention is unpreserved and without merit. Concur—Lippman, P.J., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.